Electronically Filed
                                                       Supreme Court
                                                       SCWC-28826
                              SCWC-28826               01-AUG-2012
             IN THE SUPREME COURT OF THE STATE OF HAWAI09:13 AM
                                                       #I


                         ROBERT KUTKOWSKI,
     Petitioner/Plaintiff-Appellant/Plaintiff-Cross-Appellee,

                                  vs.

      PRINCEVILLE PRINCE GOLF COURSE, LLC, a Delaware Limited
    Liability Company, Respondent/Defendant-Appellee/Defendant-
 Cross-Appellant, and DOE CORPORATIONS 1-5, DOE LIMITED LIABILITY
 COMPANIES 1-5, DOE PARTNERSHIPS 1-5, DOE ENTITIES 1–5, JOHN DOES
                1-5, AND JANE DOES 1-5, Defendants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 28826; CIV. NO. 05-1-0004)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
    (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna JJ.,
    and Circuit Judge Nakasone, assigned by reason of vacancy)

            Petitioner/Plaintiff-Appellant/Plaintiff-Cross-Appellee
Robert Kutkowski’s application for writ of certiorari filed on
June 25, 2012, is hereby accepted and will be scheduled for oral
argument.    The parties will be notified by the appellate clerk
regarding scheduling.
            DATED: Honolulu, Hawai#i, August 1, 2012.
Margery S. Bronster,               /s/ Mark E. Recktenwald
Rex Y. Fujichaku, and
                                   /s/ Paula A. Nakayama
Joe P. Moss,
for petitioner                     /s/ Simeon R. Acoba, Jr.
                                   /s/ Sabrina S. McKenna
David W. Proudfoot and
Max W. J. Graham, Jr.,             /s/ Karen T. Nakasone
for respondent